Exhibit Appleton Papers Inc. Long Term Restricted Stock Unit Plan (Effective January 3, 2010) ARTICLE 1. Purpose and Effective Date 1.1 Purpose. The Board adopted the Plan for the purpose of assisting the Company in attracting and retaining key management employees who are in a position to make a significant contribution to the growth and profitability of the Company by providing a reward for performance and incentive for future endeavors. The Plan will be implemented through the opportunity to earn Restricted Stock Units, the value of which is related to the value of the Company’s stock, but Company stock is not issued at the time of the grant, vesting or distribution. 1.2 Effective Date. The effective date of the Plan (the “Effective Date”) is January 3, 2010. ARTICLE 2. Definitions Capitalized words and phrases used in the Plan have the following meanings unless otherwise expressly provided herein: 2.1Board. "Board" means the Board of Directors of Appleton Papers Inc. 2.2Cause. "Cause" in connection with the termination of the Participant's employment with the Company, means that, in the judgment of the Committee, based upon any information or evidence reasonably persuasive to the Committee, the Participant: (1) willfully engaged in activities or conducted himself or herself in a manner seriously detrimental to the interests of the Company or its subsidiaries and affiliates; or (2) failed to execute the duties reasonably assigned to him or her in a reasonably timely, effective, or competent manner; provided, however, that the termination of the Participant's employment because of Disability shall not be deemed to be for Cause. 2.3Change of Control. “Change of Control” means: (1) the termination of the ESOP or amendment of the ESOP so that it ceases to be an employee stock ownership plan; (2) the ESOP ceases to own a majority interest in the Company; (3) the sale, lease, exchange or other transfer of all or substantially all of the assets of the Company (in one transaction or in a series of related transactions) to a person or entity that is not controlled by the Company; (4) the approval by the Company shareholders of any plan or proposal to terminate the Company’s business, to liquidate or dissolve the Company or to sell substantially all the Common Stock; (5) the Company merges or consolidates with any other company and the Company is not the surviving company of such merger or consolidation; or (6) any other event or series of events whereby ownership and effective control of the Company is transferred or conveyed to a person or entity that is not controlled by the Company. 2.4Committee. “Committee” means the Compensation Committee of the Board. 2.5Common Stock. "Common Stock" means the common stock of Paperweight Development Corp. 2.6Company. "Company" means Appleton Papers Inc., 825 East Wisconsin Avenue, Appleton, Wisconsin 54911. “Company” also means (except where the context relates solely to Appleton Papers Inc.) any subsidiary or other affiliate of Appleton Papers Inc. who employs an Eligible Employee (as designated by the Committee in accordance with Section 4.1). Any such subsidiary or affiliate of Appleton Papers Inc. that has become a “Company” as provided above is deemed to have designated Appleton Papers Inc. as its agent with respect to amending or terminating the Plan. Any such action by Appleton Papers Inc. shall be binding on such subsidiary or affiliate at the time taken. 2.7Disability. “Disability” means a physical or mental condition of the Participant which results in the Participant receiving benefits under an applicable Company’s long term disability insurance plan, or in the event the Participant is not participating in a Company long term disability insurance plan, means disability as defined under the long term disability plan of Appleton Papers Inc. 2.8Eligible Employee. "Eligible Employee" means an employee of Appleton Papers Inc. in the following classifications:(1) the Chief Executive Officer, (2) a Vice President or Mill Manager, (3) a director-level employee; and (4) any other key employee of a participating Company who has been designated by the CEO as an Eligible Employee. 2.9Employment.
